

116 HR 3767 IH: Impacts and Outcomes for Health Career Training Act
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3767IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Mr. Schneider introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure an evidence-based funding approach to study the effects of health professions opportunity
			 grant demonstration projects, and to evaluate the demonstration projects.
	
 1.Short titleThis Act may be cited as the Impacts and Outcomes for Health Career Training Act. 2.Evidence-based funding approach to study the effects of health professions opportunity grant demonstration projects; evaluation of demonstration projectsSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following:
			
				(c)Study
 (1)In generalThe Secretary shall conduct a study of the short-, medium-, and long-term impacts of the demonstration projects for which a grant is made under this section, including the employment and earnings of project participants.
 (2)FundingThe Secretary shall use not less than 4 percent of total amount made available to carry out this section for each fiscal year for the study required by paragraph (1), evaluations, and associated staffing, for the purpose of supporting the rigorous evaluation of the demonstration projects, and supporting the continued study of the short-, medium-, and long-term effects of the demonstration projects, including the effectiveness of new or added elements of the demonstration projects..
 3.Effective dateThe amendments made by this Act shall take effect on October 1, 2019. 